DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, --of-- has been added after “inside” in line 2; and “the temperature” has been changed to --a temperature-- in line 3.
In claim 9, --of-- has been added after ‘outside” in line 2.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A contact failure detection system comprising a controller to determine an occurrence of a contact failure between the live parts on a condition that a difference between an amount of change in temperature detected by the temperature sensor per a predetermined time and an amount of change in an ambient temperature of the second circuit device per the predetermined time is greater than a set value (claim 1).
A contact failure detection system comprising a controller to determine occurrence of a contact failure between the live parts of the connectors on condition that a difference between an amount of change in temperature detected by the first temperature sensor per predetermined time and an amount of change in temperature detected by the second temperature sensor per predetermined time is greater than a set value (claim 2).
	A contact failure detection system comprising a controller to determine whether or not a contact failure has occurred in any one of the first contact and the second contact by comparing an amount of change in temperature detected by the first temperature sensor per predetermined time with an amount of change in temperature detected by the second temperature sensor per predetermined time (claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/1/21